Name: Council Regulation (EEC) No 1945/93 of 30 June 1993 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self- employed persons and to members of their families moving within the Community, Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 and Regulation (EEC) No 1247/92 amending Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: employment;  labour market;  family;  social protection
 Date Published: nan

 23.7.1993 EN Official Journal of the European Communities L 181/1 COUNCIL REGULATION (EEC) No 1945/93 of 30 June 1993 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 and Regulation (EEC) No 1247/92 amending Regulation (EEC) No 1408/71 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 51 and 235 thereof, Having regard to the proposal from the Commission, drawn up after consulting the Administrative Commission on Social Security for Migrant Workers (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas there is a need for certain amendments to be made to Regulations (EEC) No 1408/71 (4), (EEC) No 574/72 (5), and (EEC) No 1247/92 (6); whereas some of these amendments relate to changes made by the Member States to their social security legislation while others are of a technical nature and are designed to refine the said Regulations; Whereas there is a need for certain amendments to be made to section G. Ireland, in Part I of Annex I to Regulation (EEC) No 1408/71 in order to take account of the interpretation by the Irish authorities of the term self-employed person; Whereas it has become necessary to adapt section G. Ireland, in Annex VI to Regulation (EEC) No 1408/71 as a result of amendments to Irish legislation on sickness and maternity benefits; Whereas, as a result of changes to the Netherlands rules on statutory health insurance for pensioners, for those drawing early retirement pensions and for the family members of employed and self-employed persons, there is a need to amend section J. Netherlands in Annex VI to Regulation (EEC) No 1408/71; Whereas it would appear necessary to clarify the application, in particular as regards equality of the sexes, of the provisions in Netherlands legislation relating to the taking into account of periods of marriage of a worker's spouse for entitlement to an old-age pension for that spouse; whereas there is a need therefore to specify the scope of the entries in section J. Netherlands in Annex VI to Regulation (EEC) No 1408/71; Whereas it has become necessary to specify, in section J. Netherlands in Annex VI to Regulation (EEC) No 1408/71, the requirement that a Netherlands worker posted abroad must pay at least the minimum contribution for his Netherlands spouse to be able to be taken into consideration under the general old-age insurance scheme; Whereas there is a need for certain amendments to be made to section J. Netherlands in Annex VI to Regulation (EEC) No 1408/71 with a view to preventing the retention of a system whereby contributions continue to be levied for voluntary general old-age insurance and general widows' and orphans' insurance during a period in which the spouse of a worker has an autonomous right to an old-age pension; Whereas there is a need to make an amendment to section L. United Kingdom in Annex VI to Regulation (EEC) No 1408/71 as a result of amendments made to United Kingdom legislation; Whereas there is a need for a provision apportioning the share of the costs of family benefits where such benefits are, for the same period and the same family member, due from two Member States pursuant to Articles 73 and/or 74 of Regulation (EEC) No 1408/71; Whereas there is a need to make certain amendments to section B. Denmark in Annexes 1, 4 and 10 to Regulation (EEC) No 574/72 in order to take into account new powers of the authorities in Denmark; Whereas there is a need for heading C. Germany in Annex 2 to Regulation (EEC) No 574/72 to be amended to take account of certain reallocations of powers between certain German bodies; Whereas it is necessary to amend certain provisions in section D. Spain in Annexes 2 and 4 to Regulation (EEC) No 574/72 with regard to non-contributory old-age and invalidity pensions; Whereas it is necessary to amend certain provisions in section G. Ireland in Annexes 2, 3 and 4 to Regulation (EEC) No 574/72 as a result of organizational changes to the Irish bodies responsible for administering the pension schemes for widows and orphans and old-age pension schemes, and for the family benefits scheme; Whereas, the address of one of the Netherlands bodies having changed, there is a need to update the references to the address of that body in section J. Netherlands in Annexes 2, 3 and 4 to Regulation (EEC) No 574/72; Whereas, as a result of reorganization of the services responsible for the provision of cash benefits in the United Kingdom, there is a need to amend section L. United Kingdom in Annexes 3, 4 and 10 to Regulation (EEC) No 574/72; Whereas there is a need to amend section 7. Belgium-Italy in Annex 5 to Regulation (EEC) No 574/72 to take account of a new agreement on the reimbursement of reciprocal claims, concluded by an exchange of letters between these two countries; Whereas there is a need to amend section 41. France-Italy in Annex 5 to Regulation (EEC) No 574/72 as a result of an exchange of letters between these two countries on the procedures for settling reciprocal claims; Whereas, as a result of the denunciation by the French authorities of the agreement between France and Ireland, France and the Netherlands and France and the United Kingdom waiving reimbursement of benefits in kind, there is a need to amend section 40. France-Ireland, 43. France-Netherlands and 45. France-United Kingdom in Annex 5 to Regulation (EEC) No 574/72; Whereas there is a need to adapt section F. Greece in Annex 6 to Regulation (EEC) No 574/72 in order to generalize the direct payment procedure; Whereas account should be taken in Annex 8 to Regulation (EEC) No 574/72 of amendments made to Article 10a of that Regulation; Whereas provision should be made, in the case of overlapping entitlement, during the same period and for the same person, to special non-contributory benefits pursuant to the joint application of Article 10a of Regulation (EEC) No 1408/71 and Article 2 of Regulation (EEC) No 1247/92, for measures to be taken relating to the aggregation of those benefits and to the application of clauses for the reduction, suspension or abolition of benefits provided for under the legislations of the Member States concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1408/71 is hereby amended as follows: 1. in Annex I, part I, section G. IRELAND, point 2, shall be replaced by the following: 2. Any person who is compulsorily or voluntarily insured pursuant to the provisions of section 17A of the Social Welfare (Consolidation) Act 1981 shall be considered a self-employed person within the meaning of Article 1 (a) (ii) of the Regulation.; 2. in Annex IIa, section L. UNITED KINGDOM, subparagraph (a) shall be deleted; 3. in Annex IV, part A, section L. UNITED KINGDOM shall be replaced by the following: L. UNITED KINGDOM (a) Great Britain Sections 15 and 36 of the Social Security Act 1975. Sections 14, 15 and 16 of the Social Security Pensions Act 1975. (b) Northern Ireland Sections 15 and 36 of the Social Security (Northern Ireland) Act 1975. Articles 16, 17 and 18 of the Social Security Pensions (Northern Ireland) Order 1975.; 4. Annex VI shall be amended as follows: (a) in G. IRELAND: (i) in point 5 sickness, maternity and unemployment benefits shall be replaced by unemployment benefit; (ii) point 8 shall be deleted; (b) in J. NETHERLANDS: (i) point 1 (b) shall be deleted; (ii) the fifth indent of point 1 (c) shall be replaced by the following:  benefits in respect of a pension before the age of 65 under a pension scheme designed to provide old-age assistance to workers and former workers, or benefits in respect of an early retirement pension from work under a scheme for early retirement set up by the State or by or under an industrial agreement, or a scheme to be designated by the Sickness Fund Council.; (iii) the following subparagraph shall be added to point 1: (d) Members of the family as referred to in Article 19 (2) who reside in the Netherlands and employed or self-employed workers and the members of their families as referred to in Article 22 (1) (b) and (3) read in conjunction with Article 22 (1) (b), and Articles 25 and 26 who are entitled to benefits under the legislation of another Member State shall not be insured under the Algemene Wet Bijzondere Ziektekosten (Law on general insurance against special medical expenses) (AWBZ).; (iv) point 2 (b) shall be replaced by the following: (b) The reduction referred to in Article 13 (1) of the AOW shall not apply to calendar years or parts thereof prior to 2 August 1989 during which, between his 15th and 65th birthdays the person who is or was married was not insured under the abovementioned legislation despite being resident in the territory of a Member State other than the Netherlands, if these calendar years or parts thereof coincide, on the one hand, with the periods of insurance completed by the person's spouse under that legislation provided that the couple's marriage subsisted during these periods, and, on the other, with the calendar years or parts thereof to be taken into account under subparagraph (a). By way of derogation from Article 7 of the AOW, this person shall be considered a pensioner.; (v) point 2 (c) shall be replaced by the following: (c) the reduction referred to in Article 13 (2) of the AOW shall not apply to calendar years or parts thereof prior to 1 January 1957 during which the spouse of a pensioner who fails to satisfy the conditions for having these years treated as periods of insurance resided in the Netherlands between the spouse's 15th and 65th birthdays or during which, despite being resident in the territory of another Member State, the spouse pursued an activity as an employed person in the Netherlands for an employer established in the Netherlands.; (vi) point 2 (d) shall be replaced by the following: (d) The reduction referred to in Article 13 (2) of the AOW shall not apply to calendar years or parts thereof prior to 2 August 1989 during which, between his 15th and 65th birthdays, the pensioner's spouse was resident in a Member State other than the Netherlands and was not insured under the abovementioned legislation if these calendar years or parts thereof coincide, on the one hand, with the periods of insurance completed by the spouse under that legislation provided that the couple's marriage subsisted during these periods, and, on the other, with the calendar years or parts thereof to be taken into account under subparagraph (a).; (vii) the following sentence shall be added to point 2 (g): The authorization referred to in point 4 of (f) may not be granted to a spouse not residing in the Netherlands of an employed or self-employed person to whom the provisions of Article 14 (1), Article 14a (1) or Article 17 of the Regulation apply if that spouse, in accordance with the provisions of Netherlands legislation alone, is or was authorized to take out voluntary insurance.; (viii) point 2 (h) shall be replaced by the following: (h) Points (a), (b), (c), (d) and (f) shall not apply either to those periods which coincide with periods which may be taken into account for calculating pension rights under the old-age insurance legislation of a Member State other than the Netherlands or to those periods during which the person concerned has drawn an old-age pension under such legislation.; (c) in L. UNITED KINGDOM, point 5 mobility allowance shall be replaced by invalid care allowance. Article 2 Regulation (EEC) No 574/72 is hereby amended as follows: 1. the following paragraph shall be added to Article 10: 3. Where family benefits are due, over the same period and for the same member of the family, from two Member States pursuant to Articles 73 and/or 74 of the Regulation, the competent institution of the Member State with legislation providing for the highest levels of benefit shall pay the full amount of such benefit and be reimbursed half this sum by the competent institution of the other Member State up to the limit of the amount provided for in the legislation of the latter Member State.; 2. in Annex 1, Section B. DENMARK, point 3, the terms Indenrigsministeren (Minister of the Interior) shall be replaced by the terms Sundhedsministeren (Minister of Health); 3. Annex 2 shall be amended as follows: (a) in C. GERMANY: (i) point 2 (a) (ii) shall be replaced by the following: (ii) If the last contribution was paid into the pension insurance scheme for clerical staff:  if no contribution was paid into the Seekasse (Mariners' Insurance Fund), Hamburg, or if the last contribution was not paid to the Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main: Bundesversicherungsanstalt fur Angestellte (Federal Insurance Office for Clerical Staff), Berlin;  if a contribution was paid into the Seekasse (Rentenversicherung der Arbeiter oder der Angestellten) (Mariners' Insurance Fund (pension insurance scheme for manual workers or clerical staff)), Hamburg: Seekasse (Mariners' Insurance Fund), Hamburg;  if the last contribution was paid to the Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main: Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main.; (ii) point 2 (b) (ii) shall be replaced by the following: (ii) If the last contribution was paid into the pension insurance scheme for clerical staff:  if no contribution was paid into the Seekasse (Mariners' Insurance Fund), Hamburg, or if the last contribution was not paid to the Bundesversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main: Bundesversicherungsanstalt fur Angestellte (Federal Insurance Office for Clerical Staff), Berlin;  if a contribution was paid into the Seekasse (Rentenversicherung der Arbeiter oder der Angestellten) (Mariners' Insurance Fund (Pension insurance scheme for manual workers or clerical staff)), Hamburg: Seekasse (Mariners' Insurance Fund), Hamburg;  if the last contribution was paid to the Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main: Bundesbahnversicherungsanstalt (Federal Railways Insurance Office), Frankfurt am Main.; (b) in D. SPAIN the following point shall be added: 3. For non-contributory old-age and invalidity pensions: Instituto Nacional de Servicios Sociales, (National Social Services Institute), Madrid.; (c) in G. IRELAND, point 2 shall be replaced by the following: 2. Cash benefits (a) Unemployment benefits: Department of Social Welfare, Dublin, including the provisional offices responsible for unemployment benefits. (b) Old-age and death (pensions): Department of Social Welfare, Pensions Services Office, Sligo. (c) Family benefits: Department of Social Welfare, Child Benefit Section, St Oliver Plunkett Road, Letterkenny, Co. Donegal. (d) Other cash benefits: Department of Social Welfare, Dublin; (d) in J. NETHERLANDS: (i) point 3 (a) shall be replaced by the following: (a) general scheme:Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amstelveen; (ii) point 5 (c) shall be replaced by the following: (c) other cases:Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amstelveen; (iii) point 6 (a) shall be replaced by the following: (a) where the benefit is awarded from a date prior to 1 July 1967:Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amstelveen; 4. Annex 3 shall be amended as follows: (a) in B. DENMARK, point 1 (e), Socialministeriet (Ministry of Social Affairs) shall be replaced by Sundhedsministeriet (Ministry of Health); (b) in G. IRELAND point 2 shall be replaced by the following: 2. Cash benefits (a) Unemployment benefits: Department of Social Welfare, Dublin, including the provincial offices responsible for unemployment benefits. (b) Old-age and death (pensions): Department of Social Welfare, Pensions Services Office, Sligo. (c) Family benefits: Department of Social Welfare, Child Benefit Section, St Oliver Plunkett Road, Letterkenny, Co. Donegal. (d) Other cash benefits: Department of Social Welfare, Dublin; (c) in J. NETHERLANDS point 3 (a) shall be replaced by the following: (a) as a general rule:Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amstelveen; (d) in L. UNITED KINGDOM: (i) point 2 shall be replaced by the following: 2. Cash benefits (except for family benefits) Great Britain: Department of Social Security, Benefits Agency, Overseas Branch, Newcastle upon Tyne, NE98 1YX. Northern Ireland: Department of Health and Social Services, Northern Ireland Social Security Agency, Overseas Branch, Belfast, BT1 1DX. Gibraltar: Department of Labour and Social Security, Gibraltar.; (ii) point 3 shall be replaced by the following: 3. Family benefits For the purposes of applying Articles 73 and 74 of the Regulation: Great Britain: Department of Social Security, Benefits Agency, Child Benefit Centre, Newcastle upon Tyne, NE88 1AA. Northern Ireland: Department of Health and Social Services, Northern Ireland Social Security Agency, Child Benefit Office, Belfast, BT1 ISA. Gibraltar: Department of Labour and Social Security, Gibraltar; 5. Annex 4 shall be amended as follows: (a) in B. DENMARK: 1. point 1 shall be replaced by: 1. (a) Sickness, maternity and birth benefits in kind: Sundhedsministeriet (Ministry of Health), KÃ ¸benhavn; (b) Sickness, maternity and birth benefits in cash: Socialministeriet (Ministry of Social Affairs), KÃ ¸benhavn; 2. in point 6, the terms Socialministeriet (Ministry of Social Affairs) shall be replaced by the terms Sundhedsministeriet (Ministry of Health); (b) in D. SPAIN, the following point shall be added: 4. For non-contributory old-age and invalidity pensions: Instituto Nacional de Servicios Sociales (National Social Services Institute), Madrid.; (c) in G. IRELAND, point 2 shall be replaced by the following: 2. Cash benefits: (a) Old-age and death (pensions): Department of Social Welfare, Pensions Services Office, Sligo. (b) Family benefits: Department of Social Welfare, Child Benefit Section, St Oliver Plunkett Road, Letterkenny, Co. Donegal. (c) other cash benefits: Department of Social Welfare, Dublin; (d) in J. NETHERLANDS, point 2 (a) shall be replaced by the following: (a) as a general rule:Sociale Verzekeringsbank (Social Insurance Bank), Postbus 1100, 1180 BH Amstelveen.; (e) L. UNITED KINGDOM, shall be replaced by the following: L. UNITED KINGDOM Great Britain: (a) contributions and benefits in kind for posted workers: Department of Social Security, Contributions Agency, Overseas Contributions, Newcastle upon Tyne, NE98 1YX. (b) all other questions: Department of Social Security, Benefits Agency, Overseas Branch, Newcastle upon Tyne, NE98 1YX. Northern Ireland: Department of Health and Social Services, Northern Ireland Social Security Agency, Overseas Branch, Belfast, BT1 1DX. Gibraltar: Department of Social Security, Benefits Agency, Overseas Branch, Newcastle upon Tyne, NE98 1YX; 6. Annex 5 shall be amended as follows: (a) in 7. BELGIUM  ITALY point (e) shall be replaced by the following: (e) The exchange of letters of 10 December 1991 and 10 February 1992 concerning the reimbursement of reciprocal claims under Article 93 of the implementing Regulation.; (b) 14. DENMARK  FRANCE shall be replaced by the following: 14. DENMARK  FRANCE The Agreement of 29 June 1979 waiving the reimbursement of benefits in kind in respect of sickness, maternity and accidents at work, with the exception of benefits granted pursuant to Articles 28, 28a, 29 (1) and 31 of the Regulation, the Agreement of 29 June 1979 waiving the reimbursement of unemployment benefits and the Agreement of 29 June 1979 waiving the reimbursement of the costs of administrative checks and medical examinations.; (c) 40. FRANCE  IRELAND shall be replaced by the following: 40. FRANCE  IRELAND The exchange of letters of 30 July and 26 September 1980 concerning reciprocal waiver of the reimbursement of unemployment benefits (Article 70 (3) of the Regulation).; (d) in 41. FRANCE  ITALY, point (b) shall be replaced by the following: (b) The exchange of letters of 14 May and 2 August 1991 concerning the terms for settling reciprocal claims under Article 93 of the implementing Regulation.; (e) in 43. FRANCE  NETHERLANDS, point (a) shall be deleted; (f) in 45. FRANCE  UNITED KINGDOM, point (b) shall be deleted; 7. in Annex 6, heading F. GREECE shall be replaced by the following: F. GREECE Direct payment; 8. in Annex 8, second and third lines, the figure (1) shall be deleted; 9. Annex 10 shall be amended as follows: (a) in B. DENMARK: 1. point 1 shall be replaced by the following: 1. For the purposes of applying Article 11 (1), Article 11a (1), Article 12a, Article 13 (2) and (3) and Article 14 (1), (2) and (3) of the implementing Regulation: Socialministeriet (Ministry of Social Affairs), KÃ ¸benhavn. For the purposes of applying Article 113 (2) of the implementing Regulation: Sundhedsministeriet (Ministry of Health), KÃ ¸benhavn; 2. in point 6 (a), Socialministeriet (Ministry of Social Affairs) shall be replaced by Sundhedsministeriet (Minstry of Health); 3. in point 7: (i) point (a) shall be replaced by the following: (a) benefits under Chapter 1 and 5 of Title III of the Regulation: Sundhedsministeriet (Ministry of Health), KÃ ¸benhavn; (b) benefits under Chapters 2, 3, 7 and 8 of Title III of the Regulation: Socialministeriet (Ministry of Social Affairs), KÃ ¸benhavn; (ii) points (b) and (c) shall become points (c) and (d); b) L. UNITED KINGDOM shall be replaced by the following: L. UNITED KINGDOM 1. For the purposes of applying Articles 14c, 14d (3) and 17 of the Regulation and Articles 6 (1), 11 (1), 11a (1), 12a, 13 (2) and (3), 14 (1), (2) and (3), and Articles 80 (2), 81, 82 (2) and 109 of the implementing Regulation: Great Britain: Department of Social Security, Contributions Agency, Overseas Contributions, Newcastle upon Tyne, NE98 1YX. Northern Ireland: Department of Health and Social Services, Northern Ireland Social Security Agency, Overseas Branch, Belfast, BT1 1DX. 2. For the purposes of applying Articles 36 and 63 of the Regulation and Articles 8, 38 (1), 70 (1), 91 (2), 102 (2), 110 and 113 (2) of the implementing Regulation: Great Britain: Department of Social Security, Benefits Agency, Overseas Branch, Newcastle upon Tyne, NE98 1YX. Northern Ireland: (except for Articles 36 and 63 of the Regulation and Article 102 (2) and Article 113 (2) of the implementing Regulation, for which see the section for Great Britain): Department of Health and Social Services, Northern Ireland Social Security Agency, Overseas Branch, Belfast, BT1 1DX. 3. For the purposes of applying Article 85 (2), Article 86 (2) and Article 89 (1) of the implementing Regulation: Great Britain: Department of Social Security, Benefits Agency, Child Benefit Centre, Newcastle upon Tyne, NE88 1AA. Northern Ireland: Department of Health and Social Services, Northern Ireland Social Security Agency, Child Benefit Office, Belfast BT1 1SA. Article 3 The following Article is hereby inserted in Regulation (EEC) No 1247/92: Article 2a 1. Where special non-contributory benefits as referred to in Article 4 (2a) of Regulation (EEC) No 1408/71 may, during the same period and for the same person, be granted pursuant to Article 10a of that Regulation by the competent institution of the Member State in the territory of which that person is resident and pursuant to Article 2 of this Regulation by the competent institution of another Member State, the person concerned may only aggregate those benefits up to the limit of the highest amount of the special benefit he could claim under one of the Regulations concerned. 2. The detailed rules of application of paragraph 1, and in particular the application, with regard to the benefits referred to in that paragraph, of the clauses for reduction, suspension or abolition provided for under the legislation of one or more Member States and the allocation of the differential additional amounts shall be set by decision of the Administrative Commission on Social Security for Migrant Workers and, where appropriate, by common accord of the Member States concerned or their competent authorities. Article 4 1. This Regulation shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities. 2. Article 1, point 1, shall apply from 6 April 1988. 3. Article 1, points 2 and 3 shall apply from 1 June 1992. 4. Article 1, point 4 (b) (iv), (v) and (vi), shall apply from 1 April 1985. 5. Article 1, point 4 (b) (vii) and (viii), shall apply from 2 August 1989. 6. Article 2, point 6 (a), shall apply from 10 February 1992. 7. Article 2, point 6 (c), shall apply from 1 April 1993. 8. Article 2, point 6 (d), shall apply from 14 March 1991. 9. Article 2, point 6 (f), shall apply from 1 July 1992. 10. Article 3 shall apply from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1993. For the Council The President S. BERGSTEIN (1) OJ No C 251, 28. 9. 1992, p. 51. (2) OJ No C 305, 23. 11. 1992, p. 575. (3) OJ No C 332, 16. 12. 1992, p. 1. (4) OJ No L 149, 5. 7. 1971, p. 2. Regulation as last amended by Regulation (EEC) No 1249/92 (OJ No L 136, 19. 5. 1992, p. 28). (5) OJ No L 74, 27. 3. 1972, p. 1. Regulation as last amended by Regulation (EEC) No 1249/92 (OJ No L 136, 19. 5. 1992, p. 28). (6) OJ No L 136, 19. 5. 1992, p. 1.